Title: From George Washington to Major John Jameson, 24 December 1777
From: Washington, George
To: Jameson, John



[Valley Forge, 24 December 1777]

You are hereby directed to repair to the East Side of Schuylkill and take the command of the parties of Horse stationed upon the different Roads leading into the City of Philada.
You are not only to watch the Motions of the Enemy upon that quarter, but what you are principally to attend to, is to endeavour to cut off the intercourse between the Country and the City of Philada. In order to do this more effectually you are to seize all provisions of every kind going into the City with the Horses or Carriages upon which it is conveyed without respect to persons, and if any are taken carrying in such quantities as appear to you intended for sale and a supply to the markets you are to apprehend them and send them with proper Witnesses to Head Quarters that they may be dealt with according to a Resolve of Congress lately passed for the purpose of cutting off the intercourse between the City and Country.
The provision so seized is to be applied, part thereof to the support of the parties under your command and the remainder to be sent to the Commissary General. The Horses and Carriages to the Q.M.G.
You are to make a return of the Number of Men and Condition of the Horses upon the East side of Schuylkill that they may be increased or diminished as the nature of the Service may require.
You are to inform Genl Count pulaski of your being sent upon this command, and you are to forward to me the earliest intelligence of any thing that you may judge material.
